Citation Nr: 0318973	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  01-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
an initial grant of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh




INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972, during which period he served in Vietnam and was 
decorated with the Bronze Star Medal and the Army 
Commendation Medal.  He also served on stateside active duty 
from December 1990 to January 1991 in the Tennessee Army 
National Guard in support of Operations Desert Shield and 
Desert Storm but was not deployed to Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claims of entitlement to service connection for a 
right knee disability and residuals of a head injury and an 
increased evaluation in excess of 10 percent for hearing 
loss.  

We note that prior to the December 1999 rating decision the 
veteran was service-connected and rated 10 percent disabled 
for hearing loss of his left ear, effective from October 19, 
1973.  Upon receipt of his application to reopen his claim 
for a rating increased for hearing loss of the left ear in 
July 1999, the RO determined that the evidence demonstrated 
onset of hearing loss of the veteran's right ear during 
service and granted him service connection for bilateral 
hearing loss, rated 10 percent disabling, from October 19, 
1973.  The veteran is appealing the rating assigned.  As the 
decision on appeal involved an original grant of service 
connection for bilateral hearing loss, effective from October 
19, 1973, consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected bilateral hearing loss for separate 
periods of time, from October 19, 1973, to the present, based 
on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).





FINDINGS OF FACT

1.  A 10 percent evaluation assigned for service-connected 
unilateral hearing loss of the left ear has remained in 
continuous effect since October 19, 1973.

2.  The objective medical evidence demonstrates that on 
audiological examination in November 1973 the veteran's 
service-connected bilateral hearing loss was manifested by 
average pure tone thresholds and a speech discrimination 
scores which translate to Level I hearing in the right ear 
and Level II hearing in the left ear.

3.  The objective medical evidence demonstrates that on 
audiological examination in December 1978 the veteran's 
service-connected bilateral hearing loss was manifested by 
average pure tone thresholds and a speech discrimination 
scores which translate to Level I hearing in the right ear 
and Level IV hearing in the left ear.

4.  The objective medical evidence demonstrates that on 
audiological examination in March 1994 the veteran's service-
connected bilateral hearing loss was manifested by average 
pure tone thresholds and a speech discrimination scores which 
translate to Level I hearing in the right ear and Level IX 
hearing in the left ear.

5.  The objective medical evidence demonstrates that on 
audiological examinations in September 1999 and December 2000 
the veteran's service-connected bilateral hearing loss was 
manifested by average pure tone thresholds and a speech 
discrimination scores which translate to Level II hearing in 
the right ear and Level XI hearing in the left ear.

6.  The objective medical evidence demonstrates that on 
audiological examination in November 2002 the veteran's 
service-connected bilateral hearing loss was manifested by 
average pure tone thresholds and a speech discrimination 
scores which translate to Level II hearing in the right ear 
and Level XI hearing in the left ear.

7.  The veteran did not sustain a traumatic head injury 
during active service which resulted in chronic residual 
disability.

8.  A chronic right knee disability did not have its onset 
during active service is not the result of service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for the period commencing on October 19, 1973 to the present 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951(b), 
4.86, 4.86, Diagnostic Code 6100 (2002).   

2.  A traumatic head injury resulting in chronic residual 
disability was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  A chronic right knee disability was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in March 2001, 
in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  He has been provided with VA examinations which 
address the increased rating issue on appeal and medical 
nexus opinions addressing the service-connected issues on 
appeal have also been obtained and associated with the 
evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

(a.)  Entitlement to an evaluation greater than 10 percent 
for an initial grant of service connection for bilateral 
hearing loss for the period commencing on October 19, 1973.

By rating decision of December 1999, the veteran has been 
granted service connection for bilateral hearing loss for the 
period commencing on October 19, 1973.  The veteran is 
currently challenging the 10 percent evaluation assigned to 
his bilateral hearing disability.  Pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999), we must consider whether the 
case warrants the assignment of separate "staged" ratings 
for his service-connected hearing disability for separate 
periods of time, from October 19, 1973, to the present, based 
on the facts found. 

On the authorized audiological evaluation of the veteran's 
hearing acuity on November 27, 1973, his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
25
40
70
LEFT
65
80
65
N/A
90

The pure tone threshold average was 41 decibels for the right 
ear and 75 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 92 percent in the left ear.




On the authorized audiological evaluation of the veteran's 
hearing acuity on December 4, 1978, his pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
60
LEFT
70
65
65
N/A
70

The pure tone threshold average was 22 decibels for the right 
ear and 67.5 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 78 percent in the left ear.

On the authorized audiological evaluation of the veteran's 
hearing acuity on March 21, 1994, his pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
40
90
LEFT
95
100
95
100
95

The pure tone threshold average was 46 decibels for the right 
ear and 98 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the right 
ear and of 56 percent in the left ear.  The diagnosis was mild 
sloping to profound sensorineural loss of hearing sensitivity 
for the right ear and profound mixed hearing loss for the left 
ear.

On the authorized audiological evaluation of the veteran's 
hearing acuity on September 21, 1999, his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
50
100
LEFT
105+
105+
105+
105+
105+

The pure tone threshold average was 59 decibels for the right 
ear and 105+ decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the right 
ear and of zero percent in the left ear.  The diagnosis was 
moderate to profound sensorineural loss of hearing sensitivity 
for the right ear and profound primarily sensorineural hearing 
loss with a low frequency conductive component for the left 
ear.

The report of a December 7, 2000 VA audiological evaluation 
shows that the examiner rechecked the veteran's hearing and 
determined that there was no change in the condition or status 
of the veteran's bilateral hearing loss since the prior 
examination of September 21, 1999.

On the authorized audiological evaluation of the veteran's 
hearing acuity on November 19, 2002, his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
65
95
LEFT
105+
105+
105+
105+
105+

The pure tone threshold average was 63 decibels for the right 
ear and 105+ decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the right 
ear and of zero percent in the left ear.  The diagnosis was 
moderate to profound sensorineural loss of hearing sensitivity 
for the right ear and profound mixed hearing loss for the left 
ear.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85 
(2002).  

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been rated as noncompensable pursuant to Code 6100.  In this 
regard, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  This became 38 
C.F.R. § 4.86 (2002), which addressed rating exceptional 
patterns of hearing impairment.  The Court has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).  We note that the RO, as the Agency 
of Original Jurisdiction, has previously considered the 
applicability of the revisions to the rating schedule in its 
rating decision of December 1999.  Therefore, there is no 
prejudice to the veteran for the Board to consider them in 
our adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

We have compared the previous versions of Table VI and Table 
VII, and the new versions of these tables and have detected 
no discernable change.  However, the revisions made to 38 
C.F.R. § 4.86 (2002) pertain to exceptional patterns of 
hearing loss and we find that these newly developed criteria 
are pertinent to the veteran's current claim as they are 
applicable in cases when the claimant has a pure tone 
threshold of 55 decibels or more at each frequency of 1000, 
2000, 3000 and 4000 Hertz, or when the claimant has a pure 
tone threshold of 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  In the present case, the 
evidence demonstrates that an exceptional level of impaired 
hearing exists in the veteran's left ear such that 38 C.F.R. 
§ 4.86 is applicable to his claim.  However, we cannot apply 
the revisions to rate the veteran's hearing disability for 
the period prior to the date in which the revisions were 
implemented on June 10, 1999.  [See DeSousa v. Gober, 10 Vet. 
App. 461 (1997); Green v. Brown, 10 Vet. App. 111, 116-119 
(1997):  Effective-date rules under 38 U.S.C.A. § 5110 (West 
2002) prohibit an award for the period prior to the effective 
date of the law or regulation.  Where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue.]  

In sum, the Secretary has stated that 

"[t]he revisions of the sections addressing ear 
and other sense organs are part of the overall 
revision of the rating schedule based on medical 
advances, etc., rather than representing 
liberalizing interpretations of regulations.  We 
have explained above the reasons for the 
provisions of Sec. 4.86.  The preamble erred in 
discussing these provisions as liberalizations.  
Rather, they are an attempt to assure more 
equitable evaluations in a small number of 
veterans with unusual patterns of hearing 
impairment."

62 Fed. Reg. at 25,202.

The objective medical tests used by VA to assess the extent of 
hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2002))  
Therefore, his level of audiological impairment is based on 
his unassisted hearing acuity and negates any contention which 
he may make to the effect that his need of hearing aids forms 
a basis for an increased rating.

Six VA audiological examinations were conducted between the 
period of October 19, 1973 to the present; in November 1973, 
December 1978, March 1994, September 1999, December 2000 and 
the most recent one in November 2002.  Because of the Court's 
holding in the Fenderson case, these examinations will 
establish the dates on which any staged ratings will apply.

The results of the November 27, 1973 VA examination indicate 
that the veteran had an average pure tone threshold of 41 
decibels in his right ear, 75 decibels in his left ear, with 
speech recognition of 98 percent in his right ear and 92 
percent in his left ear.  Evaluating this test score based on 
Table VI found at 38 C.F.R. § 4.85, the veteran's right ear 
hearing acuity is at Level I and his left ear is at Level II.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation 
commencing from October 19, 1973.  However, the 10 percent 
evaluation already assigned for what was then the solely 
service-connected left ear has remained in effect for over 
years and is therefore protected.  See 38 C.F.R. § 3.951(b) 
(2002).

The results of the December 4, 1978 VA examination indicate 
that the veteran had an average pure tone threshold of 22 
decibels in his right ear, 67.5 decibels in his left ear, 
with speech recognition of 100 percent in his right ear and 
78 percent in his left ear.  Evaluating this test score based 
on Table VI found at 38 C.F.R. § 4.85, the veteran's right 
ear hearing acuity is at Level I and his left ear is at Level 
IV.  This level of hearing acuity, as reflected on Table VII 
of 38 C.F.R. § 4.85, is entitled to a noncompensable 
evaluation commencing from October 19, 1973.  As previously 
stated, the 10 percent evaluation already assigned for 
service-connected unilateral hearing loss of the left ear is 
protected under 38 C.F.R. § 3.951(b).

The results of the March 21, 1994 VA examination indicate 
that the veteran had an average pure tone threshold of 46 
decibels in his right ear, 98 decibels in his left ear, with 
speech recognition of 96 percent in his right ear and 56 
percent in his left ear.  Evaluating this test score based on 
Table VI found at 38 C.F.R. § 4.85, the veteran's right ear 
hearing acuity is at Level I and his left ear is at Level IX.  
This level of hearing acuity, as reflected on Table VII of 38 
C.F.R. § 4.85, is entitled to a noncompensable evaluation 
commencing from October 19, 1973.  However, the 10 percent 
evaluation assigned for service-connected unilateral hearing 
loss of the left ear is protected under 38 C.F.R. § 3.951(b).

The results of the September 21, 1999 and December 7, 2000 VA 
examinations indicate that the veteran had an average pure 
tone threshold of 59 decibels in his right ear, 105+ decibels 
in his left ear, with speech recognition of 92 percent in his 
right ear and zero percent in his left ear.  Evaluating this 
test score based on Table VI found at 38 C.F.R. § 4.85, the 
veteran's right ear hearing acuity is at Level II and his 
left ear is at Level XI.  (Applying the June 10, 1999 
revisions to the schedule does not make any difference in 
rating the hearing acuity level in his left ear as it would 
still be rated at Level XI.)  This level of hearing acuity, 
as reflected on Table VII of 38 C.F.R. § 4.85, is entitled to 
a 10 percent evaluation commencing from September 21, 1999.  
However, this does not result in an increased evaluation for 
the veteran as the protected 10 percent evaluation previously 
assigned for service-connected unilateral hearing loss of the 
left ear was already in effect at this time.

The results of the November 19, 2002 VA examination indicate 
that the veteran had an average pure tone threshold of 63 
decibels in his right ear, 105+ decibels in his left ear, 
with speech recognition of 92 percent in his right ear and 
zero percent in his left ear.  Evaluating this test score 
based on Table VI found at 38 C.F.R. § 4.85, the veteran's 
right ear hearing acuity is at Level II and his left ear is 
at Level XI.  (Applying the June 10, 1999 revisions to the 
schedule does not make any difference in rating the hearing 
acuity level in his left ear as it would still be rated at 
Level XI.)  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, is entitled to a 10 percent 
evaluation commencing from September 21, 1999.  However, this 
does not result in an increased evaluation for the veteran as 
the protected 10 percent evaluation previously assigned for 
service-connected unilateral hearing loss of the left ear was 
already in effect at this time.
 
In summary, the veteran's service-connected bilateral hearing 
loss is not manifested by a level of impaired hearing acuity 
at any time during the period from October 19, 1973, to the 
present that would warrant the assignment of an evaluation 
greater than the 10 percent evaluation already in effect 
since that date on which the compensable rating award 
commenced.  Therefore, his claim for a higher evaluation in 
excess of 10 percent for his initial grant of service 
connection for a bilateral audiological disability must be 
denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence does not demonstrate that the veteran's hearing 
loss presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  We note that the veteran's claims file indicates 
that he is service-connected and compensably rated for 
several other disabilities in addition to hearing loss, 
including residuals of a left radical mastoidectomy, 
dizziness secondary to the aforementioned mastoidectomy, a 
tender scar related to the mastoidectomy and also tinnitus, 
and that these disabilities as well as several other 
nonservice-connected disabilities contribute to his overall 
state of impairment.  We therefore cannot accept the 
assertion that his bilateral hearing loss alone presents such 
an exceptional or unusual disability picture that it renders 
impractical the application of the regular schedular 
standards.   Therefore, to the extent that the veteran 
asserts that his claim should be considered for an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002), we find that there is no evidence to 
support a referral of his case to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

(b.)  Entitlement to service connection for residuals of a 
head injury and a right knee disability.

The veteran's service medical records for his period of 
active duty from June 1969 to January 1972 show that on 
enlistment examination in June 1969 his lower extremities, 
head and musculoskeletal and neurological system were 
clinically normal.  In his medical history questionnaire he 
answered negatively for having a history of head injury, 
"trick" or locked knee or joint pain.  

The service medical records show that in May 1971 the veteran 
underwent surgery for a radical mastoidectomy of his left 
ear.  One month afterwards he underwent a second surgical 
procedure for removal of a scar.  The records do not indicate 
that this surgery was in treatment of a traumatic head 
injury.

On separation examination in December 1971 the veteran was 
noted to have a scar of his right knee, his chin and the left 
side of his head.  However, his lower extremities, head and 
musculoskeletal and neurological system were clinically 
normal on review.  His service medical records do not show 
that the veteran had ever been treated for a traumatic head 
injuries or other injuries sustained during in combat.  The 
veteran was separated from this first period of active duty 
in January 1972.

The veteran's service personnel records and DD 214 and DA 20 
Forms establish that he had served in Vietnam from November 
1969 to October 1970 but do not contain any indication that 
he had been wounded in combat during active duty.  His 
military decorations include the Bronze Star Medal and the 
Army Commendation Medal but do not include the Purple Heart 
Medal.

VA medical records show that in May 1972 the veteran reported 
that he had been wounded while serving in Vietnam but did not 
provide any specific details regarding the nature of his 
alleged wounds.  

Medical records from the Tennessee Army National Guard shows 
that on examination in May 1974 the veteran's head, lower 
extremities and musculoskeletal and neurological system were 
clinically normal.  In his medical history report which 
accompanied this examination he denied having a prior history 
of a head injury, a "trick" or locked knee and any other 
orthopedic problems.  

The veteran's head, lower extremities and musculoskeletal and 
neurological system were normal on VA medical examinations 
conducted in May 1974 and January 1975.  VA medical records 
show that the veteran reported to his treating physicians in 
March and April 1976 that he sustained a head injury in 1970 
while in Vietnam.  According to the veteran's account an 
enemy mortar round hit his bunker and he sustained a head 
injury from the resulting blast.  He reported that he was 
rendered unconscious for three days afterwards and that at 
the time of the incident his injury caused him to bleed from 
both ears.  Examination in April 1976 shows, however, that 
his musculoskeletal and neurological systems were normal.

Medical records from the Tennessee Army National Guard shows 
that on examination in August 1989 the veteran's head, lower 
extremities and musculoskeletal and neurological system were 
clinically normal.  In his medical history report which 
accompanied this examination he denied having a prior history 
of a head injury, a "trick" or locked knee and any other 
orthopedic problems.  However, during medical examination in 
December 1990 he reported that he did have a history of a 
head injury and stated that he sustained a head injury with 
loss of consciousness while in Vietnam in 1970.  He also 
reported that he had knee problems and arthroscopic surgery 
of his right knee.  On medical examination his head and 
neurological system were normal.  Skin examination revealed a 
scar on his right knee but his lower extremities were both 
found to be orthopedically normal. 

On VA medical examination in November 2000 the veteran 
reported that a mortar explosion which occurred during his 
period of military service injured him.  Objective 
examination did not note the presence of a scar on his right 
knee.  Examination of his head and face was normal with no 
observed scars or deformities and he was neurologically 
intact.  At the time, the veteran was using a cane to assist 
him in maintaining his balance and keeping his weight off 
from his right foot.  The VA examiner evaluated the veteran's 
musculoskeletal system in its entirety and found very little 
limitation of range of motion of all his joints.  The 
pertinent diagnosis was degenerative joint disease of 
multiple sites due to the aging process.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain  in service 
will permit service connection for arthritis, first shown as 
a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

With regard to the veteran's claim of entitlement to service 
connection for residuals of a head injury, we find that the 
evidence does not support his claim.  We note that his sole 
allegation is that he sustained a head injury as a result of 
blast trauma from an exploding enemy mortar shell during 
service in Vietnam.  His service medical and personnel 
records from his period of active duty from 1969 to 1972, 
however, do not corroborate this alleged history.  His 
service medical records for the period from 1969 to 1972 show 
no treatment for any combat-related injuries, much less a 
head injury, and there are no indications that he was ever 
awarded the Purple Heart Medal for wounds sustained in 
combat.  

The veteran's report of his history of a traumatic head 
injury is also inconsistent in the record.  Whereas in May 
1974 during an Army National Guard examination he denied 
having a head injury in his medical history, he later 
reported during VA treatment in 1976 that he sustained a head 
injury in service, then he denied having such a history on 
Army National Guard examination in August 1989, and then he 
reported having a head injury from Vietnam service during an 
Army National Guard examination in December 1990.  However, 
this history is not demonstrated in the objective medical 
evidence and we find that it is unlikely that a traumatic 
head of the type and severity described by the veteran, in 
which he was allegedly rendered unconscious for three days by 
a mortar explosion, would not have been reported in his 
service medical records if they had actually occurred.  The 
medical records show that his left radical mastoidectomy 
during service was not for treatment of any combat-related 
injuries.  We also note that there are no disabilities 
currently shown in the medical evidence which are consistent 
with residuals of a traumatic head injury.  The veteran is 
not shown to have any neurological deficits relating to such 
an injury.  In view of the foregoing discussion we conclude 
that the weight of the evidence is against finding for an 
allowance of the veteran's claim for VA compensation for 
residuals of a head injury.  

Similarly, we also find that the objective medical evidence 
fails to support an allowance for service connection for a 
right knee disability.  The veteran's service medical records 
show no treatment for a right knee injury or complaints 
relating to his right knee during active service from 1969 to 
1972.  Although inspection of his skin on separation 
examination in December 1971 shows that there was a scar on 
his right knee, this was not shown to be a disabling 
condition and his lower extremities and musculoskeletal 
system were clinically normal on objective examination.  

Medical records from VA and the Tennessee Army National Guard 
for the period following the veteran's separation from 
service show normal findings with regard to his right knee 
and musculoskeletal system in May 1974, January 1975 and 
August 1989, and also that he denied having any history of 
knee problems during each examination.  It was not until the 
Tennessee Army National Guard examination in December 1990 
that he reported having knee problems and a history of 
arthroscopic surgery of his right knee with a right knee 
scar.  However, examination revealed normal findings with 
respect to his lower extremities.  VA examination in November 
2000 shows that the veteran used a cane to assist his right 
foot but not because of any right knee disability.  The 
examiner found very little limitation of range of motion of 
the veteran's joints and attributed the degenerative joint 
disease of multiple joint sites which were detected as being 
the result of aging, thereby indicating no relationship 
between the veteran's orthopedic condition as it applies to 
his right knee with his periods of active and reserve 
service.  We therefore conclude that veteran's claim for 
service connection for a right knee disability is not 
supported by the evidence and must be denied.

In view of the foregoing discussion, the veteran's claims of 
entitlement to service connection for residuals of a head 
injury and a right knee disability are denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of these aforementioned claims, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an evaluation greater than 10 percent for an 
initial grant of service connection for bilateral hearing 
loss commencing on October 19, 1973 is denied.

Service connection for residuals of a head injury is denied.

Service connection for a right knee disability is denied.


REMAND

A review of the claims file shows that in a February 2003 RO 
decision the veteran was granted, inter alia, service 
connection and a 10 percent evaluation for dizziness 
secondary to his service-connected radical mastoidectomy of 
his left ear, effective from June 10, 1999.  Notice of this 
decision was sent to the veteran in correspondence dated in 
February 2003.  Thereafter, in April 2003 the veteran 
submitted correspondence expressing disagreement with the 
initial 10 percent evaluation assigned for dizziness.  
Implicit in his statement was an intent to appeal the adverse 
decision .  We find this statement is sufficient to 
constitute a timely Notice of Disagreement as it was received 
within a year from the date he was notified of the decision.  
(See 38 C.F.R. § 20.201 (2002); Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002).  A review of the record, however, 
does not indicate that a Statement of the Case addressing 
this specific issue was furnished by the RO to the veteran in 
response to his timely Notice of Disagreement. 

As previously stated, filing a timely Notice of Disagreement 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408- 410 (1995).  Under these circumstances, the 
claim for higher initial evaluation in excess of 10 percent 
for dizziness secondary to service-connected radical 
mastoidectomy of the left ear remains pending since the date 
on which this claim was filed.  The RO must furnish the 
veteran with a Statement of the Case as to this issue.  
Therefore, under the jurisprudence of the United States Court 
of Appeals for Veterans Claims, the Board is obligated to 
remand this issue.  See Godfrey, supra; see also Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, in view of the aforementioned discussion, the 
case is REMANDED for the following action:

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, as to the issue of 
entitlement to a higher initial 
evaluation in excess of 10 percent for 
dizziness secondary to service-connected 
radical mastoidectomy of the left ear, 
in response to the timely Notice of 
Disagreement submitted by the veteran 
with respect to that part of the 
February 2003 RO decision pertaining to 
this issue.  The veteran and his 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



